Citation Nr: 0736120	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for synovitis of the left knee.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In a March 2006 rating decision the RO granted service 
connection for arthritis of the left knee and assigned a 
separate 10 percent rating for this disability.  The record 
does not contain a notice of disagreement with the assignment 
of this 10 percent rating.  Therefore, the issue of 
entitlement to a disability rating in excess of 10 percent 
for arthritis of the left knee is not currently before the 
Board.


FINDINGS OF FACT

1.  The synovitis of the veteran's left knee is manifested by 
instability that does not more nearly approximate severe than 
moderate.

2.  Service connection for a right knee disability was denied 
in an unappealed August 1970 rating decision.

3.  The evidence received since the August 1970 decision is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for synovitis of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a right knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the veteran with the notice required in 
response to his claim for an increased rating for his left 
knee disability in a March 2003 letter, mailed prior to the 
initial adjudication of the claim.  Although he was not 
specifically informed in this letter that he should submit 
any pertinent evidence in his possession, he was informed of 
the evidence that would be pertinent and requested to submit 
such evidence or to provide the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. 

In any event, a May 2006 letter specifically requested him to 
submit all pertinent evidence in his possession and provided 
notice concerning the effective-date and disability elements 
of both claims.

The veteran's claim for service connection for a right knee 
disability was denied in an August 1970 rating decision, 
which concluded such a disability was not related to or the 
result of service.  In seeking to reopen the claim, the 
veteran has alleged that his right knee disability is 
secondary to his service-connected left knee disability.  In 
the May 2006 letter, the RO advised the veteran of the 
evidence necessary to establish his entitlement to service 
connection on this basis.  The letter also informed him of 
the type of evidence that is considered new and material and 
that his claim had been denied because there was no evidence 
showing a right knee disability had been caused by a left 
knee disability.  In the Board's opinion, the veteran was 
adequately put on notice of the elements necessary to reopen 
his claim for service connection for a right knee disability.  

Although the May 2006 letter was sent after the initial 
adjudication of the claims, the veteran has submitted no 
additional evidence in response to the letter.  Therefore, 
there is no reason to believe that either ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.

The record also reflects that the veteran's service medical 
records and pertinent VA treatment records have been 
obtained.  Additionally, the veteran has been afforded two VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.

Left Knee Disability

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left knee disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.

VA outpatient treatment records dated in January 2003 show 
the veteran's joints were evaluated as within normal limits 
with good range of motion.  The veteran complained of pain in 
his knees.  He rated the pain six on a ten-point scale and 
stated it affected his mobility and activities of daily 
living.

The veteran submitted several lay statements dated in March 
2003 and April 2003.  In these statements, the veteran's 
friends and family reported that his knees are painful, 
sometimes "pop" and cause him to limp.  One statement 
specifically notes progressive swelling and difficulty with 
daily activities, such as bending, navigating stairs, bathing 
and dressing.

The veteran was afforded a VA examination in April 2003.  He 
complained of pain, weakness, stiffness, instability and 
locking in his left knee.  He reported using a brace and that 
the pain worsened at the end of the day, in cold or damp 
weather and after riding in a car for more than 15 minutes.  
Physical examination revealed a swollen left knee that was 
tender posteriorly with crepitus and moderate laxity.  
Flexion of the left knee was 110 degrees active, passive and 
after fatiguing.  Extension of the left knee was to +5 
degrees with pain at +8 degrees.  Fatiguing the knee resulted 
in extension limited to +7 degrees.  The diagnosis was 
chronic left knee strain with effusion and laxity.  An X-ray 
study of the left knee was normal.

In November 2004, the veteran was afforded another VA 
examination.  He complained of stiffness, weakness and 
locking in his left knee that occurred one to three times per 
month.  He again reported that damp weather and riding in 
cars for more than 15 minutes worsened his condition.  
Physical examination revealed extension to 110 degrees and 
flexion to 110 degrees with the onset of pain at 90 degrees.  
There was no additional limitation of motion with repeated 
use.  Crepitus, grinding, weakness, edema, tenderness, 
painful movement and clicks or snaps were noted.  A 
contemporaneous X-ray study noted degenerative changes in the 
left knee but no joint effusion.  The diagnosis was 
degenerative joint disease of the left knee, which affected 
the veteran's ability to perform chores and some recreational 
activities but had no significant occupational effects.



Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   38 
C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, 
separate evaluations for separate and distinct symptomatology 
may be assigned where none of the symptomatology justifying 
an evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).


Analysis

The veteran currently is assigned a 20 percent disability 
rating for left knee synovitis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that recurrent 
subluxation or lateral instability of a knee warrants a 20 
percent rating if it is moderate or a 30 percent rating if it 
is severe.  

As noted above, the veteran was found to have moderate laxity 
of his left knee on the April 2003 VA examination.  None of 
the evidence shows the presence of more than moderate 
recurrent subluxation or lateral instability.  Therefore, a 
higher rating is not warranted under Diagnostic Code 5257.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In this 
regard, the Board notes that all of the other diagnostic 
codes for rating impairment of a knee would be for 
consideration in rating the arthritis of the veteran's left 
knee, a disability rating that is not currently on appeal.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for his left knee synovitis and that the manifestations of 
this disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
referral of this claim for extra-schedular consideration is 
not in order.

Claim to Reopen

Legal Criteria

In general, Board decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The veteran's claim of entitlement to service connection for 
a right knee disability was denied by the Board in August 
1970 after the RO determined a right knee disability was not 
related to or the result of service.  The evidence then of 
record included the veteran's service medical records, which 
documented his hospitalization and rehabilitation after a 
traumatic injury to his left knee.  These records contain no 
reference to his right knee.  Also of record was a May 1970 
VA examination report, which notes the veteran's complaints 
of discomfort in his right knee since the same time as his 
left knee injury.  Physical examination revealed crepitation 
and slight fullness in the right infrapatellar synovia. 

The pertinent evidence received since the August 1970 denial 
consists of a June 1975 VA examination report, VA outpatient 
treatment records dated in January 2003, lay statements dated 
in March 2003 and April 2003, VA examination reports dated in 
April 2003 and November 2004 and the veteran's own 
statements.

The report of the June 1975 VA examination notes the 
circumference of the right knee was normal and that the 
veteran complained of occasional pain in the right knee.  The 
report contains a pertinent diagnosis of arthralgic right 
knee.

The VA outpatient treatment records note the veteran 
complained of knee pain, which he rated six on a ten-point 
scale, and that his joints were within normal limits with 
good range of motion.  

The lay statements from the veteran's friends and family 
recount his complaints of knee pain but generally do not 
distinguish between his left and right knees.  One statement 
does note that the veteran sometimes walks with a limp and 
asserts that his right knee is affected as a result of this 
condition.

The April 2003 VA examination report notes the veteran's 
right knee was evaluated as normal after physical examination 
and an X-ray study.  The November 2004 VA examination report 
does not address the veteran's right knee.

When petitioning to reopen the claim, the veteran stated his 
right knee disability was secondary to his service-connected 
left knee disability.  His February 2004 notice of 
disagreement states that he injured both knees in service but 
that the right knee was less severely damaged.

Although some of the evidence received since the August 1970 
denial is new, it is not material because it does not relate 
to an unestablished fact necessary to substantiate the claim.  
Specifically, as was the case in 1970, there continues to be 
no competent medical evidence that tends to show a link 
between any right knee disability and the veteran's military 
service or his left knee disability.  The only evidence to 
support such a link consists of a lay statement and the 
veteran's own statements in support of his claim.  These 
statements, however, do not constitute competent nexus 
evidence because they are proffered by lay persons, who are 
not qualified to render opinions concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

For the reasons stated above, the Board finds that the 
evidence submitted since the August 1970 denial of the 
veteran's claim is not new and material because it is 
insufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim of entitlement to service connection for a right knee 
disability is not warranted.


ORDER

A disability rating higher than 20 percent for left knee 
synovitis is denied.

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a right 
knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


